Title: From James Madison to Joel Barlow, 11 August 1812
From: Madison, James
To: Barlow, Joel


Dear Sir
Washington Aug. 11. 1812
As I write on short notice and in cypher, I must be very brief.
The conduct of the F. Govt. explained in yours of May. 12. on the subject of the decre⟨e⟩ of April ⟨18⟩11 will be an everlasting reproach to it. It is the more shameful as, departing from the declar⟨a⟩tion to general armstrong of which the enforcement of the non importation was the effect the revoking decre⟨e⟩ assumes this as the cause and itself as the effect and thus transfersa [sic] to this government the inconsistency of its author.
The decre⟨e⟩ of April may nevertheless be used by Great Britain as A pretexte for revoking ⟨her⟩ orders; not withstanding the contrary language of castelreagh in parlement. An authentic tho informal communication has just arrived in a dispatch ship from England importing that the orders were to be revoked on the first of August; subject to renewal if required by the conduct of France and the U. States; particularly if the non importation should not be forthwith re⟨s⟩cinded on the arrival of the act of revocation. As this pledge was given before the declaration of war was known it may not be adher⟨e⟩d to. It is not improbable however that it was hurried off as a chance for preventing an apprehended war; and that the same dislike to the war may possibly produce advances for terminating it which if the terms be admissable will be immediately embraced.
In the event of a pacification with G. B. the full tide of indignation with which the public mind here is boiling will be directed against France if not obviated by a due ⟨reparation of⟩ her wrongs. War will be called for by the nation almost una voce. Even without a peace with England the further refusal and prevarications of France on the subject of red⟨ress⟩ may be expected to produce measures of hostility at the ensuing session of ⟨Congs.⟩ This result is the more probable as the general exasperation will coincide with the calculation of not a few that a double war is the shortest road to peace.
I have been the more disposed to furnish you with these prospects that you may turn them to account if possible in your discussions with the French government and be not unprepared to retire from them altogether on a sudden notice so to do. Your return home ⟨may⟩ possibly be directed even before the meeting of Congress if the intermediate information should Continue to present the French conduct in the provoking light in which it has hitherto appeared.
The Secretary of State is absent; but you will receive from Mr. Graham the usual supply of current intelligence, to which I refer you. I have not time to write to Genl. F. With my best regards to him, tell ⟨him that⟩ Congs. rose without deciding as to the validity of the remaining locations near Pointe Coupee. Affecte respects
James Madison
